Exhibit 99.1 e.l.f. Beauty Announces Second Quarter and First Half 2017 Results - Delivers 27% net sales growth over Q2 2016 - - Reaffirms guidance of 24% to 28% net sales growth for 2017 - OAKLAND, California; August 9, 2017 — e.l.f. Beauty (NYSE: ELF), today announced results for the three- and six-month periods ended June 30, 2017. “We are pleased with our strong progress in Q2 highlighted by a 27% increase in net sales and over 700 basis point expansion in gross margin,” stated Tarang Amin, Chairman and Chief Executive Officer. “Our performance continues to demonstrate the successful execution of our mission to make luxurious beauty accessible for all.”
